DETAILED ACTION
“Bamboo Strip Shaping Device and Method”
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-2 directed to Invention I: A Bamboo Strip Shaping Device, which was non-elected without traverse.  Accordingly, claims 1 and 2 have been cancelled.
Claim Rejections - 35 USC § 112(b)
	The rejection of claim 4 under 35 USC 112(b) set forth in the Non-Final Office Action (mailed 11/23/2021) has been overcome by the amendments to the claims (filed 01/26/2022). As such, the 35 USC 112(b) rejection previously set forth has been withdrawn. 
Claim Rejections - 35 USC § 103
The rejection of claims 3, 5-6, and 8 under 35 USC 1103 set forth in the Non-Final Office Action (mailed 11/23/2021) has been overcome by the amendments to the claims (filed 01/26/2022); the Applicant has incorporated the previously indicated allowable subject matter of now-canceled claim 4 into independent claim 1. As such, the 35 USC 103 rejections previously set forth are withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATIE L PARR whose telephone number is (303)297-4427. The examiner can normally be reached Monday - Thursday: 7:30 a.m. to 4:30 p.m. MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam J Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Katie L. Parr/Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725